Citation Nr: 1731349	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-27 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to a Total Disability Rating Based on Individual Unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Navy from August 1992 to February 1993 and in the United States Army from January 2005 to January 2007.  The Veteran was awarded the Purple Heart, Iraq Campaign Medal, and Combat Infantryman Badge, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  Jurisdiction over this claim is currently with the RO in Atlanta, Georgia.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In December 2016, the Veteran testified at a Video Conference Hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the Veteran's electronic claims file.

In May 2017, the Board sent a letter to the Veteran, asking him to clarify the identity of his representative.  As explained in the letter, the most recent documentation of an appointed representative was a VA Form 21-22 received October 9, 2012, in favor of the Disabled American Veterans (DAV).  However, at his December 2016 Videoconference Hearing, the Veteran was represented by the Georgia State Department of Veterans Affairs.  There is no current VA From 21-22a on file for the Georgia State Department of Veterans Affairs.  The letter asked the Veteran to clarify representation and informed him that if a response was not received within 30 days, the Board would assume that he wished to be represented by the DAV.  VA has not received a response from the Veteran.  As such, the Board assumes that Veteran is represented by the DAV.

The issue(s) of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD manifests with symptoms including nightmares, mild memory problems, social isolation, intrusive thoughts, and problems with crowds, causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the increased rating claim, the RO provided a notice letter to the Veteran in September 2009, prior to the adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claims.

The Veteran underwent VA examinations in October 2009, January 2013, March 2016, and May 2017 to obtain medical evidence regarding the nature and severity of the PTSD.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Increased Rating Laws and Regulations

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will also be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders  See 38 C.F.R. § 4.130.  Under this code, a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association.  38 C.F.R. § 4.130.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126 (b).

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Increased Rating for PTSD

The Veteran's contends that the symptoms of his service-connected PTSD are more severe than indicated by the currently assigned 30 percent disabling rating under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  By history, service connection for PTSD, evaluated at 30 percent disabling, was granted in September 2007.  The September 2007 decision was not appealed nor was new and material evidence submitted within one year, accordingly, that determination is final.  
38 C.F.R. §§ 3.156(b), 20.1103 (2016).

In September 2008, the Veteran attended VA psychiatry treatment.  He requested his medication be cut in half because they caused drowsiness and because he was feeling better.  The Veteran reported still feeling uneasy around people but was friendly and cooperative.

In a March 2009 Psychiatry note, the Veteran reported he was angry at times but that he was able to control it better.  The Veteran reported improved sleep.  He was prescribed medications and a follow up appointment was scheduled for three months later.

In August 2009, the Veteran filed an increased rating claim for the service-connected PTSD.  The Veteran indicated he experienced severe mood swings, became frustrated easily, has severe emotional problems with his family, and had trouble coping with depression.  The Veteran also submitted a buddy statement in which, J.C. stated that the Veteran had become more socially isolated.

In October 2009, the Veteran underwent a VA examination to determine the severity of the service-connected PTSD.  The Veteran reported poor energy, fair to poor concentration, and that he slept between four and six hours per night.  The Veteran denied any suicidal ideation, any history of violence, and no issues with alcohol or any other substances.  The Veteran was neatly groomed, appropriately dressed, his speech was unremarkable, affect was normal, but he did describe a poor mood.

The Veteran was intact to person, place, place, and time, with no delusions.  His remote memory, recent memory, and immediate memory, were normal.  The VA examiner assigned a GAF score of 63 and indicated that the Veteran had PTSD signs and symptoms that were transient or mild and decreased work efficiency and the ability to perform occupational task only during periods of significant stress.  Specifically, the VA examiner stated that the Veteran had mild problems with concentration and hypervigilance.

In a December 2009 Rating Decision, the AOJ continued the Veteran's 30 percent evaluation for PTSD.  In January 2010, the Veteran filed a claim for a TDIU.  See January 2010 VA Form 21-8940.

During a February 2010 Psychiatric Consult, the Veteran reported poor sleep, in part due to continued pain, and a feeling someone was in the room with him.  He also reported a distrust of people and that sometimes he had dreams.

On examination, the Veteran was appropriately dressed, his thought processes were clear and logical, he denied suicidal or homicidal ideations, denied any psychosis, his mood was OK, and his affect was broad.  The VA psychiatrist assigned a GAF score of 50.

A March 2010 Psychiatry Medicine Management note showed the Veteran reported his mood was sometimes down for four to five hours five times a week.  He reported "OK" sleep, good appetite, and a return of his energy.  The Veteran also reported his mind was always in Iraq and he went through "what if's" wondering why he survived and others did not.

On examination, the Veteran was appropriately dressed, his mood was OK, affect was somewhat constricted.  His thought process was clear and logical, he denied any suicidal or homicidal ideation, and he was oriented to time and place.  The Veteran reported his memory was unchanged and that he used a Palm to help him remember things.  The VA psychiatrist assigned a GAF score of 55 and ordered a follow-up visit for the Veteran in three months.

In March 2010, the Veteran also attended PTSD support group treatment.  The Veteran was verbally engaged and open about isolation and avoidance issues.  The VA social worker recommended that the Veteran continue to attend a monthly PTSD support group.  

In June 2010, the Veteran stated his PTSD was worsening, causing him to have severe anxiety, panic, nightmares, and self-isolation.  See June 2010 Statement in Support of Claim.  In an August 2010 Rating Decision, the AOJ continued the Veteran's evaluation for PTSD at 30 percent disabling and the Veteran filed a timely notice of disagreement.

A September 2010, physical examination note showed the Veteran difficulty maintaining sleep due to nightmares.  The Veteran reported feeling depressed on and off with no suicidal ideation.

A March 2011 Psychiatry Medicine Management note showed the Veteran reported tolerating his medications without side effects but he was still not sleeping well.  The Veteran's thought process was logical, coherent, he denied any hallucinations.  The VA psychiatrist assigned a GAF score of 69.

In January 2013, the Veteran underwent a VA examination to determine the severity of his service-connected PTSD.  The Veteran reported he was not receiving any mental health treatment at the time and that he was prescribed medications for PTSD and took about half a pill every other day.  

The VA examiner diagnosed the Veteran with PTSD, in partial remission.  The examiner assigned GAF score of 75 and indicated that PTSD had been formally diagnosed, but the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.

In March 2016, the Veteran underwent a VA examination to determine the severity of his service-connected PTSD.  The Veteran reported a stable mood and denied any legal history or substance abuse.  He denied any significant symptoms of depression or anxiety and reported no suicidal or homicidal ideations.

The VA examiner diagnosed the Veteran with PTSD.  The VA examiner indicated that PTSD had been formally diagnosed, but the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner indicated that testing administered to the Veteran reflected an over-reporting of symptoms and that symptoms reported during the interview were inconsistent with those indicated on a recent PTSD and Depression Screening.

In December 2016, the Veteran testified before the Board.  He reported his service-connected PTSD impacted his social life because he snapped at people rather than asking them to do things for him and was easily startled.  The Veteran reported panic attacks three to four times per week and that he was not currently on medication for his PTSD because his prescribed medications affected his liver functions.

In May 2017, the Veteran underwent a VA examination to determine the severity of his service-connected PTSD.  The Veteran reported he had not sought treatment for his PTSD since 2010 because group sessions were discontinued at the Valdosta VA Outpatient Center.  The Veteran reported he took no medications for his PTSD and denied and legal history.  The Veteran continued to report sleep impairment and mild memory loss, such as forgetting names, directions, or recurrent events.

On examination, the Veteran's mood was euthymic, his affect was full, judgment and insight were good, his speech was logical and goal directed, and he was well groomed.  The VA examiner indicated that PTSD had been formally diagnosed, but the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.

Evaluating the evidence in light of the above rating criteria reflects that throughout the appeal period, the Veteran's symptoms do not demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships throughout the appeal period.  During this period he was never described as having symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  In fact, the record indicates that during the appeal the Veteran's PTSD symptoms have continually improved.

The symptoms the Veteran reported to treating physicians and described in lay statements during this period fail to reflect a severity in occupational and social functioning akin to that contemplated by the higher 50 percent evaluations.  These ratings contemplate functioning so impaired that it results in symptoms of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Further, the Veterans two most reported symptoms, sleep impairment and mild memory loss, are specifically contemplated by the 30 percent rating.

The Board notes that throughout the appeal period, the Veteran has been assigned varying GAF score as low as 50 in February 2010 and as high as 75 in January 2013.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 75 denotes transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily failing behind in schoolwork).

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

As notes above, generally, a GAF score of 50 indicates serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  However, in the February 2010 psychiatric consult where the Veteran was given a GAF score of 50, his mood was OK, he denied suicidal and homicidal ideations, his thought process was clear and logical, he denied any legal problems, he was appropriately dressed, and spoke calmly with hope.  Therefore, for rating purposes, the Board finds the February 2010 psychiatric consult less probative, because, the assigned GAF score of 50 is not supported by the symptomatology the VA examiner recorded during the examination.

Similarly, regarding the Veteran's December 2016 Videoconference Hearing, the Board notes that the Veteran is competent to report psychiatric symptoms.  See Jandreu v. Nicholson, 492 F.3d 1372, 1376 (2007).  However, as noted above symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  During the hearing, the Veteran's representative read through the symptomatology of the 50 percent rating criteria with the Veteran stating "yes" following each symptom.  The Board has considered the Veteran's symptoms as reported, such as snapping at people and panic attacks, that are consistent with the record as a whole.  However, other symptoms, such as neglecting personal hygiene are not supported anywhere else in the record and, as such, are considered less probative.  Specifically, the Veteran stated after work he would fall asleep without showering.  But the record shows that the Veteran is able to practice personal hygiene and dress appropriately at times it is socially required.

Considering the totality of the symptoms the Veteran does have (mild memory problems, depression, social isolation.), the record does not reflect that these symptoms are of a frequency and severity akin to occupational and social impairment with reduced reliability and productivity.  The Veteran has been consistently noted to be capable of daily activities, personal hygiene, and handling his financial affairs.  His thinking and judgement have not been noted to be impaired.  He had long periods where he did not actively treat the condition or even take medication for the condition.  Furthermore, examiners have consistently asses the condition as mild with occupational and social impairment due to mild or transient symptoms or noted that although the condition was diagnosed the symptoms were not severe enough to interfere with occupational or social functioning or require continuous medication.  As such, the Board finds that throughout the appeal period, the Veteran's PTSD symptoms more closely approximate the 30 percent disabling criteria for PTSD.


ORDER

A rating in excess of 30 percent for posttraumatic stress disorder is denied.


REMAND

A preliminary review of the record reflects that further development is necessary before the claim for TDIU is adjudicated.  Specifically, the Veteran had indicated that he is currently working; however, it is unclear whether that work constitutes marginal employment.  The Veteran last submitted a VA Form 21-8940 in May 2010.  During his May 2017 VA examination for PTSD, the Veteran reported that he is employed in the air conditioning business and added that his employer accommodates his memory lapses to allow him to continue working.

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  The regulation explains that marginal employment shall not be considered "substantially gainful employment." Marginal employment is defined as employment where a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.; see also Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment may also be found in some cases when earned annual income exceeds the poverty threshold, such as cases where there is employment in a protected environment, such as a family business or sheltered workshop.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information about any employment he has had since 2008.  Ask for authorization to contact all identified employers.  Send a VA Form 21-4192 to each and ask that it be completed and returned.

2.  Following the above-directed development, and any other development deemed necessary, re-adjudicate all of the Veteran's claims.  Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


